                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Chelsea I. B.,                                          File No. 18-cv-2874 (ECT/ECW)

                 Plaintiff,

v.                                                    ORDER ACCEPTING REPORT
                                                       AND RECOMMENDATION
Andrew Saul, Commissioner of
Social Security,

           Defendant.
________________________________________________________________________

       Plaintiff Chelsea I. B. brought this action seeking Social Security disability benefits.

Compl. [ECF No. 1]. The Parties filed cross-motions for summary judgment. ECF

Nos. 11, 13. United States Magistrate Judge Elizabeth Cowan Wright issued a Report and

Recommendation on January 31, 2020.             ECF No. 18.       Magistrate Judge Wright

recommends granting Chelsea I. B.’s motion in part, remanding the case for further

administrative proceedings, and denying the motion brought by the Commissioner of

Social Security, Andrew Saul. Report and Recommendation at 43. The Commissioner

“object[ed] to the Magistrate Judge’s discussion at pages 36 to 42 of the Report and

Recommendation,” and therefore that portion of the Report and Recommendation is

reviewed de novo. 28 U.S.C. § 636(b)(1); see also Local Rule 72.2(b)(3). Based on that

review, the Report and Recommendation will be accepted.

       “A reviewing court may not uphold an agency decision based on reasons not

articulated by the agency, when the agency has failed to make a necessary determination

of fact or policy upon which the [] alternative basis is premised.” Banks v. Massanari, 258
F.3d 820, 824 (8th Cir. 2001) (quoting Healtheast Bethesda Lutheran Hosp. & Rehab. Ctr.

v. Shalala, 164 F.3d 415, 418 (8th Cir. 1998) (cleaned up). This prohibition arises out of

the rule that, where “an agency fails to make a necessary determination of fact or policy,”

Healtheast, 164 F.3d at 418, “[t]he grounds upon which an administrative order must be

judged are those upon which the record discloses that its action was based,” Sec. & Exch.

Comm’n v. Chenery Corp., 318 U.S. 80, 87 (1943).

      Here, the record discloses that at step five of the sequential analysis, the ALJ

determined Plaintiff could perform the job of packager, laundry presser, or laundry worker,

and was therefore not disabled. Tr. at 35.1 This determination was based exclusively upon

the testimony of a vocational expert. See id. at 34–35. During the hearing, the ALJ

presented the vocational expert with the following hypothetical:

             [I]f you would please consider a younger individual as defined
             in our regulatory age categories who has a high school
             completed education and past relevant work with respect to
             personal care attendant as set forth in your testimony and
             analysis. And who, from my initial inquiry, is limited to
             simple, routine, repetitive 3–4 step tasks and instructions that
             are consistent with SVP: 1 or SVP: 2 as defined in the
             Dictionary of Occupational Titles, and occasional brief and
             superficial contact with coworkers, supervisors, and the public.
             However, these are tasks that can[] be performed
             independently, meaning they would not require independent
             collaboration or teamwork with coworkers for completion, and
             they would not require direct interaction with or serving the
             public for completion of the tasks. So, just within this initial
             level of limitation, would . . . those elements allow for any


1
       The administrative record in this case was sequentially paginated and filed as a
series of attachments to ECF No. 10. For simplicity, this order cites to the record
collectively at “Tr.”, followed by the specific page number of the record, rather than
referencing each citation by docket number.
                                            2
              other occupations existing in the regional or national
              economy?

Tr. at 116–17. The vocational expert opined that a person with such limitations would be

able to perform unskilled work including as a packager, laundry presser, and laundry

worker. Id. at 117. However, when discussing the possibility that the hypothetical younger

individual’s symptoms might affect their attendance at work, the vocational expert opined

that if the individual were missing 20% of a work day “on a repeated basis it’s likely to

cost an individual their job. In terms of absences, . . . even a day a month on a repeated

basis, I believe would preclude most employment settings.” Tr. at 121–22. Despite this

testimony from the vocational expert, the ALJ’s decision did not address whether Plaintiff

would be able to meet these required attendance standards—a factual finding that might

necessarily depend on, and would at least be greatly informed by, the nature and extent of

Plaintiff’s hospitalizations and partial hospitalizations—nor did the ALJ determine the

vocational expert’s testimony regarding the attendance standards was erroneous or

otherwise unsupported or incredible.

      The Commissioner’s objections seem to miss the point. That Plaintiff’s eye contact

was normal, that she denied suicidal ideation, that her thoughts were logical and goal

directed, and that her memory, judgment, and insight were intact, see Obj. at 3–5, may

indeed support the ALJ’s conclusion regarding Plaintiff’s residual functional capacity. See

Tr. at 28–33. However, even if Plaintiff’s residual functional capacity—in isolation—

permits a finding that she could do the work of a packager, laundry presser, or laundry

worker on a given day, the ALJ’s failure to develop the record as to Plaintiff’s repeated


                                            3
hospitalizations and partial hospitalizations undermined the ALJ’s ultimate determination

that Plaintiff “would be able to perform the requirements of representative occupations

such as packager [], laundry presser [], or laundry worker [],” Tr. at 34, given the vocational

expert’s testimony that missing 20% of a workday regularly or missing one day of work a

month     would    “preclude    most    employment      settings,”   Tr.   at   121–22;    see

20 C.F.R. § 416.945(b), (c) (stating that physical and mental abilities will be used to

determine a claimant’s “residual functional capacity for work activity on a regular and

continuing basis) (emphasis added).

        Put another way, the original hypothetical the ALJ presented to the vocational expert

was deficient. The hypothetical did not include information regarding Plaintiff’s multiple

and repeated hospitalizations.      The hypothetical could not adequately account for

Plaintiff’s potential attendance issues because the ALJ did not “develop the record fairly

and fully” with respect to Plaintiff’s hospitalizations and partial hospitalizations. Combs

v. Berryhill, 878 F.3d 642, 646 (8th Cir. 2017) (reaffirming that the ALJ’s responsibility to

develop record exists “independent of the claimant’s burden to press [her] case”); see, e.g.,

Tr. at 692, 734–35, 750 (Plaintiff presented to St. Cloud Hospital emergency room on

August 29, 2015, was encouraged to utilize a crisis bed, and did so for at least a week;

however, no evidence in record about what “utilizing a crisis bed” entails or what impact

such use would have on Plaintiff’s ability to attend work); Tr. at 821, 812, 846 (Plaintiff

presented to St. Cloud Hospital on January 30, 2016 “due to suicidal ideation and

behaviors,” was discharged February 8, 2016, and participated in a partial hospitalization

program for approximately three weeks; however no evidence in the record regarding what

                                              4
the partial hospitalization entailed or what impact it might have on her ability to attend

work). Because the ALJ’s initial hypothetical did not take into consideration Plaintiff’s

repeated and extended hospitalizations and partial hospitalizations, it did not “precisely

describe [the] claimant’s impairments so that the vocational expert [could] accurately

assess whether jobs exist for the claimant.” Newton v. Chater, 92 F.3d 688, 694–95 (8th

Cir. 1996). “An expert’s testimony based upon an insufficient hypothetical question may

not constitute substantial evidence to support a finding of no disability.” Id. at 695.

Because the ALJ’s determination that the Plaintiff could perform the jobs of packager,

laundry presser, or laundry worker was based solely on the vocational expert’s testimony

in response to an insufficient hypothetical, the determination was not supported by

substantial evidence.




                                            5
                                          ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED THAT:

      1.     The Commissioner’s Objections to the Report and Recommendation [ECF

No. 19] are OVERRULED;

      2.     The Report and Recommendation [ECF No. 18] is ACCEPTED;

      3.     Plaintiff’s motion for summary judgment [ECF No. 11] is GRANTED IN

PART and DENIED IN PART;

      4.     The Commissioner’s motion for summary judgment [ECF No. 13] is

DENIED;

      5.     This case is REMANDED to the Commissioner for further administrative

proceedings consistent with this Order;

      6.     This matter is DISMISSED WITH PREJUDICE.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 13, 2020                     s/Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                            6
